DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7: It is unclear what structural features are being added, since cryoablation (from claim 1) already suggests the capability to ablate tissue, and the claim only further describes an intended target location.  Apparatus claims cover what a device is, not what a device does.  See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claim 7: Unclear what structural limitations are being further added in this claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kunis (US 2007/0083194).

    PNG
    media_image1.png
    477
    650
    media_image1.png
    Greyscale

 	Regarding claim 1, Kunis discloses the same invention as claimed (Figure 3 shown above for example), including an expandable member configured to anchor to a tissue during cryoablation (Figures 1-3), a cryoablation chamber (Paragraphs 48, 58, 133: ablation may be via cryogenic energy) located at a distal end of the expandable member (Figure 1: ablative elements are located distally relative to center of expandable member; Figure 3: ablative elements 58 are distal to proximal elements 46) and configured to provide a cryogenic environment therein sufficient to cryoablate at least a portion of a tissue (implied by cryotherapy), wherein suction is provided through a distal end of at least part of the cryoablation system (Figure 3: 63; Paragraph 132: suction port at the distal tip reads on the claimed suction configuration, since any suction, whether intended for debris removal or anchoring, would anchor to tissue if placed adjacent to tissue; Examiner suggests possibly reciting the system configured to anchor to the tissue during cryoablation using the suction).
 	Regarding claim 2, the suction system of Kunis includes a suction member in communication with a suction tube (Paragraph 132) configured to maintain a region of negative pressure when attached to a tissue (attaching to tissue is an intended use; suction inherently maintains a negative pressure).
	Regarding claims 3, 4, 6, the recited aspects of being configured to receive a coolant, delivering the coolant using a tube, and being connected to a cryoablation device are considered to be implied by cryotherapy.
 	Regarding claim 5, the suction member is attached to or defined within the expandable member (Figure 3: tip element 62/63 is part of expandable member).
 	Regarding claim 7, the claim only further recites an intended target location of use.  Regardless, Kunis is configured to ablate tissue around an opening of a blood vessel (Figure 1; abstract).
	Regarding claim 8, the design of Kunis is configured to maintain blood flow therethrough during ablation (Figures 1-3).	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10, 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunis (US 2007/0083194) in view of Lentz (US 2005/0198972).
 	Regarding claims 10, 11, Kunis not disclose the controller as recited.  However, Lentz teaches a controller configured to monitor and control the cryoablation device (abstract), in order to regulate the tip temperature.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kunis as taught by Lentz to include a controller configured to monitor and control the cryoablation device as recited, in order to regulate the tip temperature.
 	Further regarding claims 10, 11, Kunis or Lentz do not disclose the controller operably connected to and configured to trigger expansion of the expandable member.  However, automating a manual activity to accomplish the same result is considered an obvious modification.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kunis and Lentz to include a controller to trigger expansion of the expandable member, since automating the manual expansion would have been an obvious modification.

Claims 1-8, 10-11, 15, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sklar (US 2011/0276047) in view of Abboud (US 2006/0247611) and Ewers (US 2004/0186349).

    PNG
    media_image2.png
    291
    443
    media_image2.png
    Greyscale

 	Regarding claim 1, Sklar discloses substantially the same invention as claimed (Figures 4A-B shown above for example), including an expandable member configured to anchor to a tissue during ablation (Figures 4A-B; Paragraph 65+: umbrella ablation device), and an ablation chamber located at the distal end of the expandable member (Paragraph 70).  Sklar acknowledges cryotherapy as one of many treatment modalities in general (Paragraph 4), but does not explicitly disclose a cryotherapy embodiment.  However, Abboud teaches incorporating cryoablation cooling tubes into an expandable member (abstract; Figure 7 shown below), in order to cryogenically ablate at the ostium.  

    PNG
    media_image3.png
    321
    246
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Sklar as taught by Abboud to include a cryoablation chamber at the distal end of the expandable member and configured to provide a cryogenic environment therein, in order to cryogenically ablate at the ostium.
	Further regarding claim 1, Sklar discloses anchoring via a distal anchor (e.g. see Figure 1A: 101; Figures 3A, 4A: 301; Figure 14: 601) where the distal anchor is an expandable balloon-type or wire-type device (abstract).  Sklar or Abboud do not disclose a suction member.  However, Ewers teaches anchoring via suction (Paragraphs 75, 82; Figures 17A-C, 19A-D) as an obvious alternative to various expandable balloon-type or wire-type anchoring devices.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the distal anchor of Sklar and Abboud as taught by Ewers to include using suction as recited, since anchoring via suction is an obvious alternative to expandable balloon-type or wire-type devices.
 	Regarding claim 2, the suction system of Ewers includes a suction member in communication with a suction tube (Paragraphs 75-76) configured to maintain a region of negative pressure when attached to a tissue (attaching to tissue is an intended use; suction inherently maintains a negative pressure).
 	Regarding claims 3, 4, 6, the recited aspects of being configured to receive a coolant, delivering the coolant using a tube, and being connected to a cryoablation device are considered to be implied by cryotherapy.
 	Regarding claim 5, the modified distal suction anchor is at least attached to the expandable member (Figure 1A: 101; Figures 3A, 4A: 301; Figure 14: 601).
 	Regarding claim 7, the claim only further recites an intended target location of use.  Regardless, Sklar is configured to ablate tissue around an opening of a blood vessel (Figure 4A).
	Regarding claim 8, Sklar discloses the device is configured to maintain blood flow therethrough during ablation (Paragraph 71).
Regarding claims 10, 11, Abboud further teaches a controller configured to monitor and control the cryoablation device (Figure 5; abstract; Paragraphs 41-42, 53), in order to regulate the delivery of cryotherapy.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Sklar and Abboud and Ewers as further taught by Abboud to include the controller as recited, in order to regulate the delivery of cryotherapy.
Further regarding claims 10, 11, Sklar or Abboud or Ewers do not disclose the controller operably connected to and configured to trigger expansion of the expandable member.  However, automating a manual activity to accomplish the same result is considered an obvious modification.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Sklar and Abboud and Ewers to include a controller to trigger expansion of the expandable member, since automating the manual expansion would have been an obvious modification.
Regarding claim 15, Sklar and Abboud and Ewers disclose the same cryoablation system, as described above.  Sklar further discloses positioning the system into a mammalian body adjacent to targeted tissue (Figure 1A: 101; Figures 3A, 4A: 301; Figure 14: 601), expanding the expandable member (Paragraph 65+: deployment of umbrella ablation device), deploying the distal anchor to affix the expandable member adjacent to the targeted tissue (e.g. Paragraph 67: deploying distal anchor), and ablating at least part of the targeted tissue (abstract).  As modified by Ewers, deploying the distal anchor would include initiating suction to engage the distal anchor with surrounding tissue, and as modified by Abboud, ablating would include cryogenically ablating using the cryoablation chamber.
Regarding claim 17, the recited aspect of delivering the coolant using a tube is considered to be implied by cryotherapy.
Regarding claim 18, Sklar discloses the device is configured to maintain blood flow therethrough during ablation (Paragraph 71).
Regarding claim 19, Sklar discloses ablating a total circumference of the targeted tissue (Paragraph 70).
Regarding claim 20, Sklar discloses the targeted tissue comprises at least part of an atrial wall (abstract; Figure 14).

Claims 9, 12-14, 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunis (US 2007/0083194), or Sklar (US 2011/0276047) and Abboud (US 2006/0247611) and Ewers (US 2004/0186349), in view of Wolinksy (US 6,730,116).
 	Regarding claims 9, 12, 16, Kunis, or Sklar and Abboud and Ewers, disclose substantially the same invention, as described above.  Sklar discloses the umbrella ablator may be self-expanding or require actuation to expand (Paragraph 66).  Kunis or Sklar or Abboud or Ewers do not disclose a balloon slidably positioned within a lumen of the expandable member.  However, Wolinsky teaches that an expandable member may be self-expanding or balloon-expandable (Col. 1, lines 48-49), wherein a balloon-expandable version includes the use of a balloon slidably positioned within an expandable member (Col. 1, lines 64-66), in order to deploy the expandable member.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kunis, or Sklar and Abboud and Ewers, to include a balloon slidably positioned within an expandable member, in order to deploy the expandable member.
	Regarding claims 13, 14, the recited aspects of being configured to receive a coolant and delivering the coolant using a tube are considered to be implied by cryotherapy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over the following:
Claims 1-16 of U.S. Patent No. 9198706. 
Claims 1-19 of U.S. Patent No. 9730747.
Claims 1-19 of U.S. Patent No. 10543033.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the broader claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792